DETAILED ACTION
	The present application is a national stage entry of PCT/US2019/032292, filed 14 May 2019 which claims priority to US Provisional 62/671,047, filed 14 May 2018. 
	The preliminary amendment filed 31 May 2022 is acknowledged. Claims 1, 2, 4, 6, 7, 24, 26, 27, 51, 77, 84, 92, 106, 151, 152, 156, 160, 195-197 and 204-210 are pending in the current application. Claims 160 and 197 are withdrawn as being drawn to a non-elected invention, see below. Claims 195 and 196 are withdrawn as being drawn to a non-elected species, see below. Claims 1, 2, 4, 6, 7, 24, 26, 27, 51, 77, 84, 92, 106, 151, 152, 156 and 204-210 are examined on the merits herein. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I drawn to compounds of formulas I, II, III, IV and V in the reply filed on 31 May 2022 is acknowledged.
Claims 160 and 197 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 31 May 2022.

Applicant's election with traverse of 
    PNG
    media_image1.png
    126
    229
    media_image1.png
    Greyscale
 as a species of compound of Formula I in the reply filed on 31 May 2022 is acknowledged.  The traversal is on the ground(s) that searching the entire scope of the generic structure presents no undue burden.  This is not found persuasive because it is not necessary to demonstrate a search burden in a restriction and/or species requirement in a national stage entry application. 
The requirement is still deemed proper and is therefore made FINAL.

Claims 195 and 196 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 31 May 2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 4, 6, 7, 24, 26, 27, 51, 77, 84, 92, 106, 151, 152, 156 and 204-210 are rejected under 35 U.S.C. 103 as being unpatentable over Blagg et al. (US 9,422,320, cited in IDS submitted 20 January 2021) in view of Ferroud et al. (Bioorganic & Medicinal Chemistry Letters, 1999, vol. 9, pp. 2881-2886, cited in PTO-892).
Blagg et al. teach a compound according to Formula I, or a pharmaceutically acceptable salt thereof: 
    PNG
    media_image2.png
    241
    300
    media_image2.png
    Greyscale
 (claim 1). Blagg et al. teach X3 is O; R4 and R5 are independently methyl or hydrogen (claim 4). Blagg et al. teach R6 is selected from hydrogen, hydroxy, methoxy, sulfanyl or alkyl (claim 5). Blagg et al. teach a compound having the following formula: 
    PNG
    media_image3.png
    162
    287
    media_image3.png
    Greyscale
 (claim 19). Blagg et al. teach the compounds are inhibitors of C-terminal heat shock protein 90 (Hsp 90) and analogues of novologues which inhibit DNA gyrase, (col 1:21-23). Blagg et al. teach these compounds are analogues of KU-32, a first generation novologue (col. 15: 22-41). Blagg et al. teach these compounds were designed to replace the coumarin lactone of KU-32 with an aryl biphenyl moiety. Blagg et al. teach electronegative atoms at the meta-position of the B-ring had improved cytoprotective activity. Blagg et al. found a meta-3-fluorophenyl substituted novologue 11b exhibited a 14-fold lower ED50 compared to KU-32 for protection against glucose-induced toxicity of primary sensory neurons. Blagg et al. teach incorporating the 4-ethyl acetamide to occupy the binding pocket about the coumarin ring system (col. 16: 8-19). Blagg et al. teach the flexible ethyl amide projecting from the A-ring could accommodate a number of orientations that could better occupy the large hydrophobic pocket (col.15: 60-64). 
The difference in the structure exemplified by Blagg et al. and the elected species is the glycosyl moiety at C4 and C5.
Ferroud et al. teach a series of couramin carboxylic acid analogues as inhibitors of gyrase, wherein L-rhamnose was found to be an effective substitute for L-noviose (title). Ferroud et al. teach a series of coumarin derivatives substituted with L-noviose: 
    PNG
    media_image4.png
    120
    296
    media_image4.png
    Greyscale
 (p.2881). Ferroud et al. teach the series of coumarinic acids containing rhamnose did retain similar inhibitory activity on DNA gyrase as that of novobiocin (p.2884, second para). Ferroud et al. conclude rhamnose proved to be an effective substitute for noviose (p.2886). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the noviose moiety of compound 11b in Blagg with L-rhamnose. 
Starting from the teaching of Blagg et al., one having ordinary skill in the art would have looked to the teaching of Ferroud et al. because they are both concerned with the preparation of derivatives of novobiocin, including derivatives of a known lead novobiocin derivative KU-32. Both Blagg et and Ferroud et al. teach modifying the carbohydrate moiety. Blagg et al. teach a genus of carbohydrate moieties that encompass both L-noviose and L-rhamnose. While Blagg et al. exemplified the L-noviose derivatives, the ordinary artisan would have been to substitute L-noviose with L-rhamnose because Ferroud et al. teach the series of coumarinic acids containing rhamnose retained similar inhibitory activity on DNA gyrase as that of novobiocin. Ferroud et al. concluded L-rhamnose proved to be an effective substitute for L-noviose. Thus the ordinary artisan would have had a reasonable expectation of success in substituting the L-noviose moiety of the biaryl ring system of Blagg et al. with an L-rhamnose moiety, wherein that compound possesses similar DNA gyrase inhibitory activity. 
Thus the claimed invention as a whole is prima facie obvious over the combined teaching of the prior art. 

Conclusion
	In view of the rejections to the pending claims set forth above, no claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAHAR A CRAIGO whose telephone number is (571)270-1326. The examiner can normally be reached M-F: Noon-8pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BAHAR CRAIGO/
Primary Examiner
Art Unit 1759